The following opinion was filed June 6, 1933 :
Per Curiam
(on motion for rehearing). Counsel for respondents present a courteous and lawyer-like brief upon motion for rehearing, entirely free from the faultfinding and caustic criticisms which quite frequently of late have been indulged in by disappointed counsel for movants, and “assume” that the matters discussed in the opinion of the court “were given careful consideration, and that further presentation” of their “views would be unavailing,” and merely ask relief in respect of matters not called to the attention of the court in their original briefs, and therefore not discussed in the opinion.. Their restraint is commendable and we appreciate their respectful deference to our judgment. They merely ask, and quite properly, (1) that the court modify its mandate to permit the trial court to pass upon their alternative motion for a new trial because the finding of the jury'on the question submitted to them in respect of their notifying the plaintiff of their withdrawal from the bond in suit is not supported by the evidence; and (2) that the court expressly declare whether the liability of the bondsmen, if *627ultimately liable, is for the whole of the unpaid deposit or such proportionate share thereof as their number bears to the original number of the bondsmen.
(1) The defendants Crowley, J. H. Rubin, and Bitker filed in writing an alternative motion for a new trial on the ground above stated in event that judgment in their favor be not granted. The defendant Karel did not filé a written motion, but on the oral argument joined in the motion of his codefendants. The trial court in granting the motion for judgment did not pass upon or express any opinion concerning this alternative motion, but refrained therefrom because he deemed it “unnecessary” to do so.
Counsel for movants cite several cases in support of their proposition that the motion for a new trial should be determined by the trial court, all of which except Moody v. Milwaukee E. R. & L. Co. 173 Wis. 65, 180 N. W. 266, were decided before sec. 2878, Stats., now sec. 270.49, was amended by ch. 477, Laws of 1917, by adding thereto that if motions for a new trial were not passed upon by the trial court within sixty days, or within such time as hearing thereon had been extended by order of the court, they should be deemed denied. The Moody Case, decided in 1920, which remands the case with direction that the trial court determine the motion for a new trial, makes no mention of this amendment, and was apparently decided without consideration of it. In Miller v. Paine Lumber Co. 202 Wis. 77, 93, 227 N. W. 933, 230 N. W. 702, doubt was expressed whether the trial court had power, under the statute as it stands in the Statutes of 1931, to pass upon a motion for a new trial after remittitur from this court, and it was suggested that the Advisory (Rules) Committee consider putting the matter beyond controversy. This has now been done by adding to sec. 270.49 a proviso that (as applied to the instant case) if an alternative motion for a new trial be made in connection with a motion for judgment and the trial judge grants the motion for judgment without expressly deciding the motion *628for a new trial and the judgment shall be reversed, the cause may be remanded for determination by the trial judge of the motion for a new trial. See Court-Rules, 207 Wis. iv. Under the statute as amended by this rule it is clear that the practice may now be followed that obtained prior to the 1917 amendment.
It is urged in opposition to the request to change the mandate that in our original opinion we decided that the evidence supported the verdict. It is true we said that “The jury found against the defendants on this point, and the question was clearly for the jury.” However, the matter was not argued "in the briefs and the portions of the record bearing upon the point were not called to our attention. We shall not enter into any statement or discussion of the evidence bearing upon the. point, but will merely say that we are now persuaded that it is such that the trial judge should determine whether in view of it a new trial should be granted to the defendants and the mandate will be changed accordingly.
(2) We consider that each defendant ultimately bound will be liable for the entire amount of the deposit. As between themselves, liability for contribution may exist, but that point is not before us and we do not assume to decide it. Sec. 269.53, Stats., is referred to by movants in support of their contention, as is the case of Hallock v. Yankey, 102 Wis. 41, 78 N. W. 156, construing that statute. The statute is to the effect that a creditor may release one or more joint debtors from their proportionate share of the indebtedness. The releases here involved were not releases by the creditor (Klatte). The release was by operation of law as to the Reichert heirs and by act of the surety himself as to W. B. Rubin. The terms of the statute therefore do not apply. The Hallock Case, supra, applies the statute to a case of two sureties jointly bound with the principal on a note of a corporation. One of the sureties who was an officer of the corporation procured from-the creditor an extension of time for *629payment of the note. This released the other surety, who did not consent to the extension. By procuring the extension the other surety obviously consented to it so he could not claim a release. The extension was the act of the creditor and was considered under the statute as a release by him of the other surety, and was given effect as a voluntary release by him. The release here involved did not result from any act of the creditor, but was effected notwithstanding his (Klatte’s) opposition. It cannot therefore be given effect as a voluntary release by Klatte.
As counsel have presented in the briefs filed on the motion for rehearing their views upon the questions raised, we perceive no reason for ordering a reargument of these questions.
The motion for rehearing is denied, without costs. The original mandate is modified by striking therefrom the provision for entry of judgment and substituting therefor a provision directing the trial court to determine the motion of the respondents for a new trial.